

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT
This Executive Severance and Change in Control Agreement (the “Agreement”) is
made this ____________ day of ____________, 2019, by and between Eventbrite,
Inc., a Delaware corporation (the “Company”), and ____________ (the
“Executive”).
WHEREAS, the Company and the Executive desire to enter into this Agreement,
effective ____________ (the “Effective Date”), in order to, among other things,
provide for certain severance benefits upon a termination of employment both in
connection with a change of control of the company and in connection with
certain events not involving a change in control of the Company.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:
1.Purpose and Term.
(a)    Purpose. The Compensation Committee of the Board of Directors of the
Company (the “Board”) has determined that appropriate steps should be taken to
provide the Executive with competitive compensation and benefits arrangements in
the event his or her employment is involuntarily terminated under certain
circumstances. Nothing in this Agreement shall be construed as creating an
express or implied contract of employment; and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company, any successor to the Company
or any successor of any business of the Company.
(b)    Term. The terms of this Agreement shall commence on the Effective Date
and shall continue until and including the third anniversary of the Effective
Date unless earlier terminated as provided herein or extended as described in
this paragraph (the “Initial Term”). The Initial Term shall be renewed
automatically for periods of one year (each, an “Extended Term”) commencing at
the third anniversary of the Effective Date and each subsequent anniversary
thereof, unless written notice of non-renewal is given by the Company not less
than 60 days prior to the end of the Initial Term or any Extended Term. As used
herein, “Term” shall include the Initial Term and any Extended Term, but the
Term shall end upon any termination of the Executive’s employment with the
Company as provided herein. Notwithstanding the foregoing, in the event a Change
in Control (as defined in Section 5(b)) occurs during the Initial Term or any
Extended Term, the Term shall be extended until 12 months after the Change in
Control.
2.Severance Benefits Not in Connection with a Change in Control. If, during the
Term, the Executive’s employment is terminated by the Company for any reason
other than for Cause, Disability or death, subject to the Executive’s continued
compliance with Section 6 hereof, the Executive signing a separation and release
agreement containing, among other provisions, a general release of claims in
favor of the Company and related persons and entities, confidentiality, return
of property and non-disparagement, in a form and manner satisfactory to the
Company (the “Separation Agreement and Release”), and the Separation Agreement
and Release becoming irrevocable, all within 60 days after the earlier of (i)
the Date of Termination or (ii) the date the Executive is provided with the
Separation Agreement and Release (the “60-day Period”), the Executive shall be
entitled to the following:
(a)    The Company shall continue to pay to the Executive the Executive’s then
current base salary for a period of six (6) months thereafter, in accordance
with the Company’s regularly established payroll procedures.
(b)    If the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 6 months or the Executive’s COBRA health continuation period, whichever ends
earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company.
(c)     The amounts payable under this Section 2 shall be paid or commence to be
paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends




--------------------------------------------------------------------------------




in a second calendar year, such payment shall be paid in the second calendar
year by the last day of such 60-day period; provided, further, that the initial
payment shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination. Each payment pursuant to this
Section 2 is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).
3.Change in Control Severance Benefits. The provisions of this Section 3 are
intended to assure and encourage in advance the Executive’s continued attention
and dedication to his or her assigned duties and his or her objectivity during
the pendency and after the occurrence of a Change in Control. These provisions
shall apply in lieu of, and expressly supersede, the provisions of Section 2
regarding severance pay and benefits upon a termination of employment, if such
termination of employment occurs within 3 months before or 12 months after the
occurrence of the first event constituting a Change in Control. These provisions
shall terminate and be of no further force or effect beginning 12 months after
the occurrence of a Change in Control (provided that any obligation to satisfy
payment obligations thereafter shall remain in effect until all such payments
are made).
(a)    Change in Control Benefits. If, during the Term, upon or within 3 months
before or 12 months after a Change in Control, the Executive’s employment is
terminated by the Company for any reason other than for Cause, Disability or
death, or if the Executive terminates his or her employment for Good Reason
(each a “Terminating Event”), then, subject to the Executive’s continued
compliance with Section 6 hereof, the signing of the Separation Agreement and
Release by the Executive, and the Separation Agreement and Release becoming
irrevocable, all within 60 days after the Date of Termination:
(i)    the Company shall continue to pay to the Executive the Executive’s base
salary in effect on the date of the Terminating Event (or the Executive’s annual
base salary in effect immediately prior to the Change in Control, if higher) for
a period of twelve (12) months thereafter, in accordance with the Company’s
regularly established payroll procedures;
(ii)    all equity awards held by the Executive shall immediately accelerate and
become fully vested, exercisable (if applicable) and nonforfeitable;
(iii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and
(iv)    the amounts payable under this Section 3(a) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid in the second calendar year by the last day of
such 60-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Section 3 is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).
4.Additional Limitation under Section 280G.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, then the Aggregate Payments shall be reduced (but not below
zero) so that the sum of all of the Aggregate Payments shall be $1.00 less than
the amount at which the Executive becomes subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a




--------------------------------------------------------------------------------




higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).
(b)    For purposes of this Section 4, the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.
(c)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 4(a) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”) with the
Executive’s consent, which will not be unreasonably withheld. The Accounting
Firm shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.
5.Definitions. For purposes hereof, the following terms shall have the meanings
set forth below:
(a)    “Cause” shall mean:
(i)    the Executive’s material act of misconduct in connection with the
performance of the Executive’s duties to the Company; or
(ii)    the Executive’s commission of any felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, or any conduct that would
reasonably be expected to result in material injury or reputational harm to the
Company or any of its subsidiaries or affiliates if the Executive were retained
in the Executive’s position; or
(iii)    the Executive’s continued non-performance of the Executive’s duties to
the Company 30 days following written notice thereof from the Company; or
(iv)    the Executive’s breach of any material provisions of any written
agreement between the Executive and the Company, including without limitation,
the Proprietary Information and Invention Assignment Agreement; or
(v)    the Executive’s material violation of the Company’s written employment
policies; or
(vi)    the Executive’s failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate.
(b)“Change in Control” shall mean a Sale Event (as defined in the Company’s 2018
Stock Option and Incentive Plan).
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred solely as the result of an acquisition of securities by the Company
that, by reducing the number of shares of Voting Securities




--------------------------------------------------------------------------------




outstanding, increases the proportionate number of shares of Voting Securities
beneficially owned by any person to 50 percent or more of the combined voting
power of all then outstanding Voting Securities; provided, however, that if any
person referred to in this sentence shall thereafter become the beneficial owner
of any additional shares of Voting Securities (other than pursuant to a stock
split, stock dividend, or similar transaction or as a result of an acquisition
of securities directly from the Company) and immediately thereafter beneficially
owns 50 percent or more of the combined voting power of all then outstanding
Voting Securities, then a “Change in Control” shall be deemed to have occurred
for purposes of this clause.
(c)    “Date of Termination” shall mean: (i) if the Executive’s employment is
terminated by the Company without Cause, the date set forth on the Notice of
Termination; and (ii) if the Executive’s employment is terminated by the
Executive with Good Reason, the date set forth on the Notice of Termination
after the end of the Cure Period. Notwithstanding the foregoing, in the event
that the Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a separate termination by the Company for purposes of this Agreement.


(d)“Disability” shall mean that if, as a result of the Executive’s incapacity
due to physical or mental illness, the Executive shall have been absent from his
or her duties to the Company on a full-time basis for 180 calendar days in the
aggregate in any 12 month period.
(e)“Good Reason” shall mean the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events without the Executive’s consent:
(i)    a material reduction in the Executive’s base salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; or
(ii)    a material diminution in the Executive’s authority, duties, or
responsibilities; or
(iii)    a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report; or
(iv)    a change of more than 50 miles in the geographic location in which the
Executive must perform services for the Company.
(f)“Good Reason Process” shall mean that (1) the Executive reasonably determines
in good faith that a “Good Reason” condition has occurred; (2) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 45 days of the first occurrence of such condition; (3) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (4) notwithstanding such efforts, the Good Reason condition continues
to exist; and (5) the Executive terminates his or her employment within 60 days
after the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.
(g)“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon. Any termination of the
Executive’s employment by the Company or any such termination by the Executive
hereunder shall be communicated by written Notice of Termination to the other
party hereto.
6.Executive’s Covenant. The Executive has entered into a Proprietary Information
and Invention Assignment Agreement with the Company dated on or before the
Executive’s commencement of employment with the Company (the “Restrictive
Covenant Agreement”), which is incorporated herein by reference and survives the
termination or expiration of this Agreement. In consideration of the benefits
received under this Agreement, the Executive hereby reconfirms his or her
obligations under the Restrictive Covenant Agreement in all respects, and
understands that violation of the Executive’s obligations under the Restrictive
Covenant Agreement will result in forfeiture of severance benefits under this
Agreement. The Executive understands that nothing contained in this




--------------------------------------------------------------------------------




Agreement or any other agreement limits the Executive’s ability to communicate
with any federal, state or local governmental agency or commission, including to
provide documents or other information to a governmental agency, without notice
to the Company. The Executive also understands that nothing in this Agreement or
any other agreement limits the Executive’s ability to share compensation
information concerning the Executive or others, except that this does not permit
the Executive to disclose compensation information concerning others that the
Executive obtains because the Executive’s job responsibilities require or allow
access to such information. The Executive understands that pursuant to the
federal Defend Trade Secrets Act of 2016, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
7.Termination. This Agreement shall terminate upon the earliest of (a) the
termination by the Company of the employment of the Executive for Cause or the
failure by the Executive to perform his or her full-time duties with the Company
by reason of his or her death or Disability, (b) the resignation or termination
of the Executive’s employment by the Executive without Good Reason, or (c) at
the end of the then current Term following delivery of a notice of non-renewal
under Section 1(b) herein (subject to the terms of such Section 1(b)).
8.Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.
(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).
(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules




--------------------------------------------------------------------------------




and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.
(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
9.Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. Any cooperation
pursuant to this Section 9 is subject to the Company’s obligation to reimburse
the Executive for any reasonable expenses incurred during activities performed
at the Company’s request pursuant to this Section 9, subject to the same
standards and procedures as apply to business expense reimbursements pursuant to
the Company’s Travel and Expense reimbursement policy.
10.Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise and any other claims based on any statute) shall, to the
fullest extent permitted by law, be settled by arbitration in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association (“AAA”) in San Francisco,
California in accordance with the Employment Arbitration Rules of the AAA,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. In the event that any person or entity other than the
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This Section
10 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 10 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 10.
11.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 10 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the State of California and
the United States District Court for the Northern District of California.
Accordingly, with respect to any such court action, the Executive (a) submits to
the personal jurisdiction of such courts; (b) consents to service of process;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction or service of process.
12.Integration. This Agreement, together with the additional agreements referred
to herein, constitute the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements between the
parties concerning such subject matter, including, without limitation, the
provisions of the Employment Offer Letter, dated as of July 17, 2017, by and
between the Executive and the Company, regarding the acceleration of the
Executive’s option award.
13.Effect on Other Plans. An election by the Executive to resign for Good Reason
under the provisions of this Agreement shall not be deemed a voluntary
termination of employment by the Executive for the purpose of interpreting the
provisions of any of the Company’s benefit plans, programs or policies. Nothing
in this Agreement shall be construed to limit the rights of the Executive under
the Company’s benefit plans, programs or policies except that the Executive
shall have no rights to any severance benefits under any Company severance pay
plan.




--------------------------------------------------------------------------------




14.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.
15.Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.
16.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
17.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.
18.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
19.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Chief Executive
Officer.
20.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
21.Governing Law. This is a California contract and shall be construed under and
be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles of such State.
22.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
23.Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.
24.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.
            
EVENTBRITE, INC.




                                                            ___________________________
By: Julia Hartz, CEO






___________________________
Executive:






